PER CURIAM.
Putting aside the equivocal and essentially meaningless evidence of the wife’s alleged misconduct, which even the appel-lee acknowledges is insufficient to justify the result, there is no lawful basis upon which to sustain the rulings below, which *1083altogether denied the claims for alimony and attorneys’ fees by the wife, who was earning $17,000.00 per year, upon a dissolution of her twenty-year three-child marriage with the appellee, who made $58,000.00. Accordingly, the judgment below is reversed with directions to award permanent periodic alimony and reasonable attorneys’ fees in amounts to be appropriately determined after remand. .
In addition, the written award of support against the wife for one of the children is unsupported by any evidence (or, indeed, any actual determination of the point by either the general master or the trial court) and is therefore vacated.
Otherwise, the judgment under review is affirmed.